Citation Nr: 1530249	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-26 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of mild decompression syndrome with right side numbness, to include peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011 and March 2013 issued by the Regional Office (RO) in Denver, Colorado.  In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

The Board notes that based on the Veteran's hearing testimony, the issue of entitlement to service connection for residuals of decompression syndrome has been recharacterized to reflect the true nature of the Veteran's claim.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The more probative and competent evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.

2.  The more probative and competent evidence of record is in relative equipoise as to whether the Veteran's tinnitus was, at least in part, caused by acoustic trauma during his military service.

3.  The more probative and competent medical and other evidence of record fails to establish that the Veteran has been diagnosed with a right elbow disability at any time during the pendency of the appeal. 

4.  The more probative and competent medical and other evidence of record fails to establish that the Veteran has been diagnosed with a right foot disability at any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2014). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for his tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014). 

3.  The criteria for service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

4.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As will be discussed in further detail below, the Board is granting the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In light of this complete grant of this portion of the appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of these claims is necessary.

With regard to the claims for service connection for right elbow and right foot disorders, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in March 2012 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2013. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  He has also provided testimony at a May 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in May 2011 and February 2013.  The Board finds that the VA examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents, medical history, and the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD-214 shows that he served as an explosive ordnance disposal officer, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

The question remains as to whether the Veteran has bilateral hearing loss and tinnitus that are associated with his now conceded in-service noise exposure.  Findings or diagnoses of hearing loss and tinnitus are not shown in service treatment records, including the July 1974 separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss or tinnitus at any time immediately following service separation.  See VA Form 21-526, received in November 2010.  In fact, there are no pertinent clinical records associated with the claims file until private clinica records dated in 2009 decades later when the Veteran was seen for evaluation of hearing.  He had been seen about four years prior for tinnitus and mixed hearing loss.  At that time he reported military noise exposure as part of the "bomb squad" and a long history of police and firefighting work.  He regularly fires firearms, but for many years, particularly during his military service, did not use hearing protection and did not use hearing protection for years while he was on the police force.  The clinical impression was mixed conductive and sensorineural hearing loss and tinnitus.  See clinical records from Kaiser Permanente dated in September 2009.

The Veteran submitted a medical opinion from his private treating physician, who had been treating the Veteran since 2005 for bilateral hearing loss and tinnitus.  He opined that a significant amount of the Veteran's hearing loss and tinnitus is as likely as not directly related to his military service as an explosive ordnance and demolition specialist.  Medical Opinion from D.K. Nosan, dated December 16, 2010.  

Also of record is a May 2011 VA audio examination report.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
35
60
LEFT
35
45
40
60
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 in the left ear.  These hearing thresholds meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The Veteran was noted to have moderately severe sensorineural hearing loss in the right ear and mild loss in the left ear.

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded the Veteran's current bilateral hearing loss and tinnitus were more likely due to post service occupational and/or recreational noise exposure and/or other post-service etiologies unrelated to noise exposure while in military service.  He noted while it was reasonable to assume the Veteran was exposed to hazardous noise levels while in the service, the hearing tests conducted at enlistment and at separation showed no significant threshold shift beyond normal variability.  In other words, there no evidence of hearing damage during service.  Thus, based on the hearing tests conducted at enlistment and at discharge it was the audiologist's opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure while in service.  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss and tinnitus are related to service.  

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the more than 30-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  Also of record is the VA audiologist's opinion that the Veteran's in-service noise exposure was not the precipitant of his hearing loss and tinnitus.  However, the Board is not entirely satisfied with this opinion, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  

On the other hand, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  There is also a supporting private opinion which, while somewhat conclusory, is entitled to some evidentiary weight.  This supporting evidence places the pertinent record in relative equipoise.  Given the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology.  In other words, based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology including what appears to be some significant post-service occupational noise exposure.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for bilateral hearing loss.  

As to the Veteran's claim for service connection for tinnitus, the Board notes that, in the May 2011 opinion, the VA audiologist opined that the Veteran's tinnitus was as likely as not related to his hearing loss.  Indeed, tinnitus usually accompanies such hearing loss.  See Merck Manual, Section 7, Chapter 85.  That tinnitus often is a symptom of such hearing loss indeed is well-recognized.  Id. at Section 7, Ch. 82.  Accordingly, in the present appeal, the Board finds that service connection for tinnitus is also warranted. 

So in view of the Veteran's assertions and in light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss and tinnitus must be attributed to service.  Service connection for bilateral hearing loss and tinnitus is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


II.  Right Elbow and Right Foot 

The Veteran seeks service connection for right elbow and right foot disabilities that he asserts are directly related to injuries sustained during his period of active duty service.  He argues that he was treated for numbness and weakness (paralysis) involving his entire right side after diving to depth below 75 feet.  On at least two occasions the right side of his body was "paralyzed" for 20 minutes or so and the third time his foot was the only thing that went numb and "wouldn't work."  At his Board hearing he testified that more recently his elbow sometimes goes numb and on rare occasions he experiences a "pins and needles" sensation in his foot, but that he has not had really any problems since service.  See May 2014 hearing transcript (Tr.) at pages 7-11.

The Board finds that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a right elbow or right foot disability at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records confirm that the Veteran was treated for right side problems in diving below 75 feet depth in May 1974 after diving to depth below 75 feet.  He had numbness and tingling on the right side for approximately 45 minutes.  It was noted that this had occurred twice before at depths below 75 feet and lasted 20 minutes.  The clinical assessment was circulatory or CO2 problems.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provides a basis for a current diagnosis.  It appears the Veteran continued to serve until his separation in July 1974 without any further complaints or treatment.  At separation the Veteran's history of having "the bends" while scuba diving was noted with no sequelae.  The accompanying Report of Medical History reflects that the Veteran specifically denied having or having had problems with painful/swollen joints, foot trouble, neuritis, or paralysis.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute right elbow or right foot symptoms in the immediate years after his separation from service in 1974.  Although he claims to now experience occasional numbness and tingling of the right elbow and right foot, the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for right elbow or right foot symptomatology of any kind.  Indeed, he currently disclaims any problems with his right elbow or foot.

In connection with his current claim, the Veteran underwent VA examination in February 2013.  The examiner reviewed the claims file, including service treatment records, including the Veteran's mild case of decompression syndrome.  Following examination of the Veteran, the examiner found no objective evidence of right elbow or right foot pathology.  The diagnoses included mild decompression syndrome with right sided numbness resolved without residuals.  

The remaining evidence of record consists of VA outpatient treatment dated in 2013, which reflect that the Veteran has not reported any right elbow or right foot symptoms and no VA or private medical provider has independently diagnosed him with a right elbow or right foot disabilities. 

In this case, the Board finds that there is no medical evidence establishing that the Veteran suffers from a currently diagnosed right elbow or right knee disability as a result of an injury during service.  There is no disputing the service treatment records that document treatment for right side numbness following diving.  But merely establishing treatment for symptoms on the same side of the body while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that any right elbow or right knee injury the Veteran may have sustained completely resolved by the time of service discharge and continuing permanent disabilities were not then present.

Also, as has been noted, the post-discharge evidence of record does not contain any notation indicating a current diagnosis of right elbow or right knee disabilities.  The Veteran is considered competent to endorse ongoing neurological symptoms.  However, numbness and tingling, while the types of symptoms capable of lay observation, are not equivalent to a diagnosis of an actual disability.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show any identifiable pathology of the right elbow or right foot.  Moreover at the 2013 VA examination the examiner found no sufficient clinical evidence to warrant a diagnosis.  The examination report is unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So, although the Veteran may indeed experience some sort of recurring right elbow and right foot symptoms, in the absence of competent evidence which suggests that his numbness and tingling constitute chronic disabilities attributable to his in service injury, the Board has no basis on which to award service connection.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Because there were no right elbow or right foot disorders diagnosed at any time since the claim was filed, and there remains no current evidence of such claimed disorders, no valid claims for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

Accordingly, the preponderance of the evidence is against both claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for a right foot disability is denied.  

Service connection for a right elbow disability is denied.  


REMAND

The Veteran seeks service connection for peripheral neuropathy of the right upper extremity as a residual of his in-service mild decompression syndrome.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.

As noted above, the Veteran testified, and service treatment records confirm, that he was treated for numbness and weakness (paralysis) involving his entire right side after diving to a depth below 75 feet.  He had numbness and tingling on the right side for approximately 45 minutes.  It was noted that this had occurred twice before at depths below 75 feet and lasted 20 minutes.  The clinical assessment was circulatory or CO2 problems.  Since service he has had problems with numbness, burning, and a "pins and needles" sensation in his right upper extremity.  

Although the Veteran was provided a VA examination in February 2013, the VA examiner focused the examination on the right wrist, diagnosing the Veteran with right carpal tunnel syndrome.  Despite this diagnosis, the examiner did not otherwise address the right hand or right shoulder, or indicate whether the Veteran has a discrete neurological disorder such as peripheral neuropathy, distinct from his right carpal tunnel syndrome, that causes his right hand and right shoulder symptomatology.  

Given that the Veteran's decompression sickness during his military service has been established, and since there is an indication he has current neurological symptoms involving the right hand and right shoulder, inquiry must be made to first identify any current condition and then to determine whether the identified condition is the result of the decompression sickness during his service or whether it is the result of unrelated factors the Veteran may have had during the many years since his discharge from service.  For this reason, the Board finds that additional VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.

2.  Schedule an appropriate VA examination to determine the nature and etiology of the numbness and burning in the Veteran's right hand and right shoulder.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., EMG/NCV studies) should be performed, and the examiner should review such results prior to completing the report.  

The examiner should indicate whether the Veteran has a current neurological disorder that is distinct from his right carpal tunnel syndrome that causes numbness, tingling, and pain in the right upper extremity.  If a separate and distinct neurological disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.

Then, based on what is medically known about depression sickness/syndrome, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed disability, including peripheral neuropathy, and any other right hand and/or right shoulder disorder shown on current examination-had its clinical onset or is otherwise related to the Veteran's military service.  If any diagnosed disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing this opinion, the examiner is asked to address the Veteran's documented May 1974 diving incident as the possible onset of, or precursor to, any currently diagnosed right upper extremity disability-and his complaints of numbness, tingling, and pain in the right hand and right shoulder since service.  The examiner should also discuss the medically known or theoretical causes of the Veteran's diagnosed right upper extremity symptoms (numbness, tingling, and pain), in determining the likelihood that decompression sickness would result in such a diagnosis.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so. 

A rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


